Attorney’s Docket Number: QC162390C1
Filing Date: 10/28/2019
Claimed Priority Dates: 9/2/2016 (US 15/256,501)
5/6/2016 (US 62/333,038)
Applicant(s): Aday et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action replies to the amendment filed on 7/27/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Amendment Status
The amendment filed on 7/27/2022, in reply to the Office action in paper no. 8 mailed on 4/27/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-10 and 21-25.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2016/0027719).

Regarding claim 1, Chen (see, e.g., fig. 6) shows all aspects of the instant invention including a package comprising:
A semiconductor die 119 with a perimeter defined by sidewalls and a width W3
A package substrate 101 with sidewalls and located vertically below the die 119 within the perimeter
A mold compound 211 with sidewalls and a width W1 configured to encapsulate the substrate 101
A first plurality of pads 403 on a first side of the substrate
A second plurality of pads 105 on a second side of the substrate
A plurality of interconnects 109 extending from the first pads to the second pads
A redistribution layer 106 embedded in the substrate 102 proximate the second side of the substrate and embedded in the mold compound 211
wherein:
The mold compound width is approximately the same as the die width W3
Each sidewall of the mold compound 211 is co-planar with a respective sidewall of the die 119
The second side of the substrate 102 faces the die 119
Regarding claim 2, Chen (see, e.g., fig. 6) shows that the sidewalls of the substrate 102 are not exposed, and that the substrate is completely underneath the die 119.
Regarding claim 3, Chen (see, e.g., fig. 6) shows the mold compound 211 is completely underneath and within the perimeter of the die 119.
Regarding claim 4, Chen (see, e.g., fig. 6) shows the package 102 further comprises:
A plurality of first contacts 401 on the first pads 403
A plurality of second contacts 108 on the second pads 105 and coupled to the die 119
Regarding claim 5, Chen (see, e.g., fig. 6) shows that the first 401 and second 108 contacts are solder bumps or solder balls.
Regarding claim 6, Chen (see, e.g., fig. 6) shows that the interconnects 109 are copper pillars or conductive vias.
Regarding claim 7, Chen (see, e.g., fig. 6) shows that the sidewalls of the substrate 102 are parallel to the sidewalls of the mold compound 211.
Regarding claim 9, Chen (see, e.g., fig. 6) shows that the mold compound 211 includes a width sized to approximately match the die width W3.
Regarding claim 10, Chen (see, e.g., fig. 6) shows that the substrate 102 is smaller than the die 119.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lou (US 2016/0155723).

Regarding claim 8, Chen shows most aspects of the instant invention (see paragraph *** above).  She, however, fails to specify using and including the package in a music player, video player, entertainment unit, navigation device, communications device, mobile device, mobile phone, smartphone, personal digital assistance, fixed location terminal, tablet computer, computer, wearable device, laptop computer, server, and a device in an automotive vehicle.
Lou (see, e.g., fig. 2G and par.0003) describes a similar package to Chen and teaches that typical applications for it include mobile phones systems, personal computer systems, and networking systems.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to use Chen’s package in a computer system and/or a mobile phone system because these packages are typically used in the semiconductor art in these types of systems, as taught by Lou, and selecting a device for its conventional use would have been a common-sense application by one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Higgins (US 6064114).

Regarding claim 21, Chen shows most aspects of the instant invention (see paragraphs *** above).  She, however, fails to specify that the firsts pads be within the package substrate.  Higgins (see, e.g., fig. 2), on the other hand, shows a package 1 having first pads within a package substrate 50.  He (see, e.g., col.3/ll.31-34) suggests that having the pads 56 within the package substrate 50 would prevent the unwanted flow of the first contacts 58.
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to have the first pads of Chen within the package, as suggested by Higgins, to prevent the unwanted flow of the first contacts.
Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tsai (US 2009/0243096).

Regarding claims 22 and 25, Chen shows most aspects of the instant invention (see paragraphs *** above).  She, however, fails to specify that a portion of the second pads be above the package substrate, and that side surfaces of the second pads be in contact with the second contacts.  Tsai (see, e.g., fig. 3G and 4B) shows second pads 110 above a package substrate 100, wherein side surfaces of the pads 110 are in contact with second contacts 210.  Tsai (see, e.g., par.0031) teaches doing so to reinforce the bonding of the pads and the bumps.
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to have a portion of the second pads of Chen above the substrate with side surfaces of the pads in contact with the second contacts, as suggested by Tsai, to reinforce the bonding of the pads and the bump.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tsai (US 2009/0243096).

Regarding claims 23 and 24. Chen shows most aspects of the instant invention (see paragraphs *** above).  Chen also teaches that the underfill between a pair of adjacent second pads fills the space between the die and the substrate, and that the underfill contacts the side surfaces of the second contacts.  Jian-Chen, on the other hand, teaches that having both the underfill and the mold compound be the same would effectively increase the reliability of Chen’s package.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have the mold compound of Chen filling the space between the die and the substrate between a pair of adjacent second pads, and to also have the mold compound contacting the side surfaces of the second contacts, as suggested by Jian-Chen, to effectively increase the reliability of the package.
Response to Arguments
The applicants argue:
Chen does not disclose a redistribution layer embedded in the package substrate and the mold compound.

The examiner responds:
The prior art shows these features of the claimed invention.  See, e.g., par. 0019 and fig. 6, where Chen illustrates and describes that the package comprises a redistribution layer 106 embedded in the substrate 102 and in the mold compound 211.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action. 
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
							
MDP/mdp
September 12, 2022